DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-12 are allowed.

2.	Examiner notes that each of independent claims 1, 11, and 12 contain the limitation “remaining axially away from a front end face of said skirt” in reference to the location of the recess(es).  It should be noted that the front end face of the skirt is taught to be the bottom edge (16c) of the inner skirt on Spec. pg. 5, ln. 6, and seen in Fig. 1.  Thus, the limitation “remaining axially away from a front end face of said skirt” shall be read such that the recess(es) are axially spaced away from the bottom edge of the inner skirt, as seen for example in Figure 2.

3.	The following is an examiner’s statement of reasons for allowance: 
The closest reference the Examiner was able to locate was US 3,826,395 (Montgomery), teaching an internal skirt with a helical screw thread extending radially inwardly, and an external skirt radially surrounding the inner skirt, molded of a synthetic material, and teaching a recess but which does not remain axially away from a front end face of said skirt (in other words, it is not axially spaced away from the bottom edge of the inner skirt, but is instead positioned at that location).  No motivation could be found to modify Montgomery, in order to arrive at the claimed invention.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N SMALLEY whose telephone number is (571)272-4547. The examiner can normally be reached M-F 11:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr. can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES N SMALLEY/Examiner, Art Unit 3733